Case 2:19-cv-00070-JRG-RSP Document 405 Filed 08/24/20 Page 1 of 1 PageID #: 16830



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      MARSHALL DIVISION

    GREE, INC.,                                      §
                                                     §
                Plaintiff,                           §
                                                     §
    v.                                               §
                                                          Case No. 2:19-cv-00070-JRG-RSP
                                                     §
    SUPERCELL OY,                                    §
                                                     §
                Defendant.                           §
                                                     §

                                              ORDER

          Defendant Supercell (“Defendant”) previously filed Motion to Exclude the Testimony of

   GREE, Inc.’s Damages Expert, Stephen Becker. (Dkt. No. 198.) Magistrate Judge Payne entered

   a Memorandum Order (Dkt. No. 343), denying Defendant’s Motion to Exclude. Defendant has

   now filed Objections (Dkt. No. 362) to the Memorandum Order, with Plaintiff GREE, Inc. filing

   a Response. (Dkt. No. 389.)
      .
          After reviewing the briefing on the Motion to Exclude, Judge Payne’s Memorandum Order,

   and the briefing on Defendant’s Objections, the Court agrees with the reasoning provided within

   the Memorandum Order and concludes that the Objections fail to show that the Memorandum

   Order was clearly erroneous or contrary to law.

          Consequently, the Court OVERRULES Defendant’s Objections (Dkt. No. 362) and

   ADOPTS Judge Payne’s Memorandum Order (Dkt. No. 343.)

         So ORDERED and SIGNED this 24th day of August, 2020.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE
